Citation Nr: 0948104	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  08-19 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD.  In April 2009, the Board 
remanded the claim for additional development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Although the Board regrets the delay, additional development 
is needed prior to further disposition of the claim.

The Veteran asserts that his currently diagnosed PTSD, 
depression, and schizophrenia are related to his service.  

Service medical records reflect that in December 1986 and in 
June 1988, the Veteran sought mental health counseling 
because he desired to leave the Coast Guard.  An August 1988 
mental health summary demonstrates that the Veteran was 
"busted for subordination and lateness."  He had also been 
demoted from an E-3 to an E-1 in pay grade.  He stated that 
he felt he was not recognized for his excellent work, and 
wanted to find an employment position where he could make 
more money and have more of an impact.  Mental status 
examination revealed no mood or thought disorder.  Affect and 
mood were regular.  He was found to be somewhat arrogant and 
demanding.  The diagnosis was adjustment reaction with 
minimal depressed mood, resolved, and personality disorder 
with immature features.  The examiner recommended that due to 
the Veteran's primary inherent personality defect, which was 
not considered to be secondary to any disease or injury and 
pre-existed his service, he was not suitable for further 
service.  

The Veteran's service personnel records reflect that in 
September 1986, he was counseled when he appeared for duty 
seven hours late.  In October 1987, he was counseled for his 
unsatisfactory performance, as he had repeatedly failed to 
perform his assigned tasks to acceptable standards.  He was 
said to complete only portions of his assigned tasks and 
would leave before the tasks were finished.  In July 1988, he 
was found to have been disrespectful to a petty officer by 
failing to obey a direct order, and he received a reduction 
in pay grade from E-3 to E-1.  In August 1988, the Veteran 
was discharged from the Coast Guard due to his personality 
disorder and his two prior captain masts.

VA treatment records dated from September 2005 to May 2008 
reflect ongoing treatment for mental disorders.  In October 
2007, the Veteran's treating psychiatrist stated that the 
Veteran was a "long term psychotic whose condition seemingly 
goes back to many years, perhaps preceding the time of his 
Coast Guard discharge."  That conclusion was based upon the 
Veteran's recounting of ridicule and threats by his peers, as 
well as a review of VA treatment records dated in 1994, which 
"already demonstrated a very elaborated crystallized 
delusional system."

In July 2009, the Veteran underwent a VA psychiatric 
examination, wherein the examiner determined that the 
Veteran's PTSD, depression, and schizophrenia were all less 
likely than not related to his service.  

The Veteran's representative contends that the VA examination 
report relating to depression is inadequate for rating 
purposes.  Specifically, the examiner did not take into 
account the Veteran's service medical records and service 
personnel records in rendering that opinion.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this case, the July 2009 VA 
examiner reviewed the Veteran's claims file, and made note of 
the in-service finding of an adjustment reaction with 
minimally depressed mood, resolved.  In rendering the 
opinion, however, the examiner concluded that "the Veteran's 
service medical records did not support the Veteran's claim 
for depression, suicidal thoughts, paranoid thinking, a 
thought disorder, or complaints of harassment."  In so 
concluding, the in-service diagnosis of an adjustment 
reaction with minimally depressed mood, resolved, was not 
discussed.  Because the etiology of the Veteran's depression 
remains unclear to the Board, the Board has no discretion and 
must remand the claim.

Additionally, both the October 2007 VA psychiatrist and the 
July 2009 VA examiner have suggested that the Veteran's 
symptoms of depression existed prior to his entry into 
service.  Because it appears as though the Veteran's 
depression may have pre-existed his service, the examiner 
should also comment to the extent that any such symptoms may 
have been aggravated by his service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether his depression is 
related to service.  The examiner must 
review the claims file and the report 
must state that the claims file was 
reviewed.  A complete rationale for all 
conclusions and opinions must be 
provided.

a)  Is it as likely as not (more 
than 50 percent probability) that 
the Veteran's current depression is 
related to his service, including 
the in-service diagnosis of 
adjustment reaction with minimal 
depressed mood, resolved.  The 
examiner should also take into 
account the Veteran's service 
personnel records, including his two 
"captain's masts" and his pay 
reduction, in rendering the opinion.  

b)  Is there clear and convincing 
evidence that the Veteran's 
depression pre-existed his period of 
active service?  If so, is it as 
likely as not (more than 50 percent 
probability) that his depression 
aggravated or permanently worsened 
beyond its natural progression as a 
result of his active service.  

2.  Then, readjudicate the Veteran's 
claim.  If action remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

